NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



L.W.H.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-3588
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michael S. Williams,
Judge.

Howard L. Dimmig, II, Public Defender, and
Carly J. Robbins-Gilbert, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and SMITH, JJ., Concur.